DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14,369,227, filed on 06/27/2014.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,509,218 in view of claims 1-12 of U.S. Patent No. 10,983,329.

Claim 1 Instant Application
Claim 1 of Patent ‘218
An information processing apparatus comprising:
An information processing apparatus comprising:
Circuitry configured to:
a processing device….
Obtain a first image and a second image of a target object;
wherein the image is captured by the digital microscope using imaging conditions including an original imaging sequence for capturing individual images… 
detect a combining failure based on comparison between luminance values of each pixel of a first overlapping portion of the first image and each corresponding pixel of a second overlapping portion of the second image;  
detecting a failure requiring reimaging relating to an image captured using a digital microscope by evaluating the image…
combine the first image and the second image based on the luminance values by determining an overlap position of the first 

output information related to the combining failure in a case that the combining failure is detected.
Generating,if the failure was detected, setting information for setting an imaging condition for reimaging


U.S. Patent ‘218 does not explicitly claim
detect a combining failure based on comparison between luminance values of each pixel of a first overlapping portion of the first image and each corresponding pixel of a second overlapping portion of the second image;  
combine the first image and the second image based on the luminance values by determining an overlap position of the first image and second image in a case that the combining failure is not detected;  and
However, U.S. Patent ‘329 does disclose
detect a combining failure based on comparison between luminance values of each pixel of a first overlapping portion of the first image and each corresponding pixel of a second overlapping portion of the second image;  [See Claim 1]
combine the first image and the second image based on the luminance values by determining an overlap position of the first image and second image in a case that the combining failure is not detected;  and [See Claim 1]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by U.S. Patent ‘218 to add the teachings of U.S. Patent ‘329, in order to use image features to determine image failure (i.e. such as .

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,983,329. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application within is claiming a broader independent claim than the issued patent above.  The mapping has not been provided as it is word for word mapping except for the additional limitations that are not being claimed within this instant application “wherein detecting a combining falure includes detecting an edge, in a predetermined direction, in a composite image generated by combining a plurality of images, calculating a length of the edge in the predetermined direction, and determining a combining failure when the calculated length exceeds a predetermined length”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  To the examiner’s understanding, claims 2 and 3 ara analogous/identical in regards to detecting a failure when generating a composite image by combining a plurality of images.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-7, 9 and 11-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Henderson et al. (herein after will be referred to as Henderson) (US 20110249910).

Regarding claim 1, Henderson discloses an information processing apparatus comprising: 
circuitry configured to: [See Henderson [Fig. 1] Microscope (28) with computer (30).]
obtain a first image and a second image of a target object;  [See Henderson [Figs. 3-4] Image segments (37) corresponding to the object in Fig. 4.]
detect a combining failure based on comparison between luminance values of each pixel of a first overlapping portion of the first image and each corresponding pixel of a second overlapping portion of the second image;  [See Henderson [0106-0109 and Fig. 3] Quality correlated algorithm for comparing adjacent image segments.  Also, see 0133, luminance values for pixels are used for the image analysis.]
combine the first image and the second image based on the luminance values by determining an overlap position of the first image and second image in a case that the combining failure is not detected;  and [See Henderson [Fig. 3 and/or 0020] Combining/Stitching image segments for an image mosaic (also refer to para. 0106-0109, the image segments are only re-imaged when they fail the criteria).]
output information related to the combining failure in a case that the combining failure is detected. [See Henderson [0106] Particular segments that do not meet an acceptance criterion based on their difference values are queued for re-imaging….and to alert an operator.]
 
Regarding claim 2, Henderson discloses the apparatus of claim 1.  Furthermore, Henderson discloses
wherein the circuitry is configured to detect as the failure a failure relating to a composite image generated by combining a plurality of images.  [See Henderson [Fig. 3] Generating a mosaic image (42).  Also, see 0106, where the range of difference is high throughout the mosaic of image captures.]

Regarding claim 3, Henderson discloses the apparatus of claim 2.  Furthermore, Henderson discloses

wherein the failure relating to the composite image includes a combining failure when generating the composite image. [See Henderson [Fig. 3] Generating a mosaic image (42).  Also, see 0106, where the range of difference is high throughout the mosaic of image captures.]
 
Regarding claim 4, Henderson discloses the apparatus of claim 3.  Furthermore, Henderson discloses
wherein the circuitry is configured to, in the case that the combining failure is detected, generate imaging sequence information for resetting an imaging sequence of the image.  [See Henderson [0106] Repeat imaging of the whole slide (i.e. information must be passed on to the microscope/camera for re-imaging these particular image segments).]
 
Regarding claim 5, Henderson discloses the apparatus of claim 2.  Furthermore, Henderson discloses
wherein the circuitry is configured to further detect as the failure a flaw in focus position, white balance, or brightness.  [See Henderson [0107] Image quality of failure related to focus.]
 

wherein the circuitry is further configured to determine whether to recapture each image or recapture an entirety of a plurality of images based on a type of the failure detected. [See Henderson [0106] Particular image segments are queued for reimaging or repeat imaging of the whole slide.]
 
Regarding claim 7, Henderson discloses the apparatus of claim 2.  Furthermore, Henderson discloses
wherein the circuitry is configured to evaluate each image for detection of the failure every time each of the plurality of images is captured. [See Henderson [0106] Quality assessment method is carried out while image segments are being imaged.]
 
Regarding claim 9, Henderson discloses the apparatus of claim 1.  Furthermore, Henderson discloses
wherein, in the case that the combining failure is detected, the circuitry is configured to output setting information for setting an imaging condition during reimaging.  [See Henderson [0106] Particular image segments are queued for reimaging with different focus conditions (i.e. information must be passed on to the microscope/camera for re-imaging these particular image segments).]


wherein the first image and the second image are obtained by a digital microscope. [See Henderson [Fig. 1] Microscope.]
 Regarding claim 12, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 12.

Regarding claim 13, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 12.  Furthermore, Henderson discloses
a computer-readable storage device encoded with computer-executable instructions that, when executed by a computer, cause the computer to: [See Henderson [Fig. 1] Microscope in tandem with computer.]
 
Regarding claim 14, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 14.  Furthermore, Henderson discloses
a digital microscope system comprising: a digital microscope; and an information processing apparatus including circuitry configured to: [See Henderson [Fig. 1] Microscope in tandem with computer.]

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henderson (US 20110249910) in view of Baudisch et al. (herein after will be referred to as Baudisch) (US Patent No. 7,424,218).

Regarding claim 8, Henderson discloses the apparatus of claim 2.  Furthermore, Henderson does not explicitly disclose
wherein the circuitry is configured to evaluate the composite image or a partial image of the composite image after the composite image has been generated.
However, Baudisch does disclose
wherein the circuitry is configured to evaluate the composite image or a partial image of the composite image after the composite image has been generated. [See Baudisch [Fig. 4] Step (B) shows analyzing the composite image after it has been generated from step (A).]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the apparatus by Henderson to add the teachings of Baudisch, in order to perform a simple substitution of when the composite image is evaluated.  This will provide more flexibility in the image processing system of Henderson.
 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henderson (US 20110249910) in view of Ghosh et al. (herein after will be referred to as Ghosh) (US 20070174007).


Regarding claim 10, Henderson discloses the apparatus of claim 9.  Furthermore, Henderson does not explicitly disclose
wherein the circuitry is further configured to enable the setting information to be presented to the user or edited by the user before reimaging is executed.  
However, Ghosh does disclose
wherein the circuitry is further configured to enable the setting information to be presented to the user or edited by the user before reimaging is executed.  [See Ghosh [0079] After it is determined that the image processing was unsatisfactory, the user elects to re-image process after modifying the image processing protocol using a user interface.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the apparatus by Henderson to add the teachings of Ghosh, in order to improve upon the re-imaging steps in Henderson by displaying the re-imaging conditions to the user or to be edited by the user in the case that the user disagrees with the conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486